Citation Nr: 0009520	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-08 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right calf muscle 
disorder due to an undiagnosed illness as a result of service 
during the Persian Gulf War pursuant to 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's father, mother, and sister


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1989 to 
November 1989 and again from November 1990 to June 1991.  He 
was in Southwest Asia from January to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Nashville, 
Tennessee, and in Montgomery, Alabama, which denied 
entitlement to service connection for a right calf muscle 
disorder.  The Montgomery RO has jurisdiction of the claims 
file and certified the case to the Board.

The appellant withdrew the following issues at his personal 
hearing before the RO in December 1998:  (1) service 
connection for a skin rash due to an undiagnosed illness; (2) 
service connection for hair loss due to an undiagnosed 
illness; and (3) service connection for nose bleeds.  Thus, 
the issue on the title page is the only one fully developed 
for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2. The appellant served in Southwest Asia during the Persian 
Gulf War.

3.  The appellant's service medical records do not contain 
any complaints, findings, or diagnoses of a right calf muscle 
disorder.

4.  The appellant has not presented any competent evidence of 
a relationship between his right calf muscle disorder and an 
undiagnosed illness as a result of service during the Persian 
Gulf War.  The right calf disorder is not otherwise shown to 
be due to any in-service occurrence or event.


CONCLUSION OF LAW

The claim for entitlement to service connection for a right 
calf muscle disorder due to an undiagnosed illness as a 
result of service during the Persian Gulf War pursuant to 
38 C.F.R. § 3.317 is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, service connection may be established for a 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317(a)(1) (1999).  According to the 
regulations, the Southwest Asia Theater of operations 
included multiple areas in and around Iraq, Kuwait, Saudi 
Arabia, Bahrain, Qatar, and the Persian Gulf.

Objective indications of a chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  Disabilities 
that have existed for six months or more and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered chronic.  
Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs of symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptom, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b) (1999).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6. Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

At a personal hearing in December 1998, the appellant 
testified that he began to notice intermittent muscle 
twitching in his right calf muscle in early 1991.  He stated 
that this condition has progressed from intermittent muscle 
twitching in his calf to intermittent muscle twitching all 
over his body.  Additionally, he testified that he 
experiences fatigue, poor endurance, muscle cramping, and 
profuse sweating of his hands and feet.  He reported that he 
did not seek treatment for this condition while in service, 
and that after he separated from active duty, he did not seek 
treatment until 1993 or 1994.

As an initial matter, the Board finds that the symptomatology 
for which the appellant has complained has not resulted in a 
disability which can be said to be "undiagnosed."  To the 
contrary, treatment records reflect a diagnosis of Issacs' 
Syndrome as well as right S1 radiculopathy versus anterior 
horn cell disease.  The provisions of 38 C.F.R. § 3.317 only 
apply to undiagnosed illnesses; therefore, service connection 
for either of the aforementioned disorders is precluded under 
this regulation.  Since there is, of record, medical evidence 
attributing the appellant's symptomatology to a clinically-
diagnosed disorder, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 are rendered not 
plausible and the claim is not well grounded.

The claim must also be denied on a direct service-connected 
basis.  Service medical records reveal no complaints, 
symptomatology or findings of right calf muscle pain.  
Indeed, a January 1990 physical examination indicated that 
the examining physician found the appellant to be in "good 
health" and that the appellant described his own health as 
"excellent."  Post-service medical records indicate that 
the appellant Post-service medical evidence indicates that 
the appellant first sought treatment for his disorder in 
1994.  He was diagnosed with radiculopathy in December 1994, 
and then with Isaacs' Syndrome in March 1995 and again in 
August 1998.  It is noted that this was more than 1 year 
after separation from service.

Dr. A. L. Ennis, who diagnosed the appellant with Isaacs' 
Syndrome, stated in 1995 that he believed that the disorder 
was not due to the appellant having served in the Persian 
Gulf.  Dr. Ennis stated that he believed the development of 
the appellant's disorder was sporadic in nature.  In December 
1998, Dr. Ennis stated that to establish a clear relationship 
between the appellant's current disorder and his military 
service would be too speculative.

The Board has considered the appellant's contentions on 
appeal, as well as various other lay opinions, that his 
current right calf muscle disorder stems from service; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions will not support a finding on medical 
questions requiring special expertise or knowledge, such as 
diagnosis or causation of a disease.  Id. at 494-95.  
Moreover, it is not shown that the appellant is competent 
himself based on medical training and professional status to 
render a medical diagnosis or opinion.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make the appellant's claim of service connection 
plausible or possible.  38 U.S.C.A. § 5107(a); see also 
Grottveit, 5 Vet. App. at 92; Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

Further, the testimony given by the appellant's sister, who 
indicating in writing that she is a RN, will not support a 
finding on a medical question such as nexus either.  See 
Black v. Brown, 10 Vet. App. 279 (1997) (although the 
appellant's wife was a registered nurse, her testimony was 
not sufficient to well ground her husband's claim where she 
had no special expertise regarding the disease at issue and 
she had not participated in the appellant's treatment).  
Furthermore, it is unclear that an RN would have the 
expertise to make the medical connection, and the appellant's 
sister's expertise is not shown by the evidence on file.  
Furthermore, the Board finds the opinion of the physician 
cited above more persuasive.

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the appellant.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995) (deciding that the remedy for the Board's deciding on 
the merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims forms he completed, in its 
notice of rating decision and the statement and supplemental 
statement of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for a well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the appellant 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for a right calf muscle 
disorder due to an undiagnosed illness as a result of service 
during the Persian Gulf War pursuant to 38 C.F.R. § 3.317 is 
denied on the basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

